Citation Nr: 0508574	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-06 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a right wrist burn, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to February 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denied entitlement to an evaluation in 
excess of 20 percent for a service-connected right shoulder 
condition and an evaluation in excess of 10 percent for a 
service-connected right wrist burn scar.  The veteran 
subsequently perfected an appeal regarding both of these 
issues.

In an August 2002 rating decision, the RO granted an 
increased rating of 30 percent for the service-connected 
right shoulder disorder.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
service-connected right shoulder disorder remains in 
appellate status.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in July 2001, the veteran indicated that he wished to appear 
for a personal hearing before a Veterans Law Judge in 
Washington, DC.  The requested hearing was scheduled, and he 
was notified of the date and time of his hearing in an 
October 2004 letter.  However, he subsequently failed to 
report for the hearing.

To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear, and has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).




FINDINGS OF FACT

1.  The veteran's right shoulder disorder is manifested by 
subjective complaints of recurrent dislocations, but not by 
limitation of motion at the shoulder level or pathology 
supportive of an increased rating based on functional 
impairment.  

2.  The veteran's residuals of a burn of the right wrist are 
manifested by no more than a well-healed scar measuring 3 cm. 
in length and 1.5 cm. in width, and subjective complaints of 
itching.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5202 (2004).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right wrist burn are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7802-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-
7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letters dated in January 2002, 
March 2004, and May 2004 in which the RO advised the 
appellant of the type of evidence needed to substantiate his 
claims for increased ratings.  In these letters, the RO also 
advised the appellant of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him, 
what evidence should be provided by VA, and the need to 
advise VA of or submit any additional evidence that he 
believed might be relevant to his claims. 

Although these letters were issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated his claims in the October 2000 rating decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Furthermore, the notice letters provided to the appellant 
were provided by the AOJ prior to the most recent transfer of 
his case to the Board, and the content of the notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and an SSOC was issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for the 
veteran to undergo VA examinations to determine the severity 
of his service-connected disabilities in January 2000 and 
January 2002.  The reports of these examinations were 
obtained and associated with the claims folder.  In addition, 
the Board notes that the veteran has not identified any 
treatment records or other evidence that he believes would be 
relevant to his increased rating claims.

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

II.  Entitlement to an Increased Evaluation for a Right 
Shoulder Disorder

The veteran is seeking an increased rating for his service-
connected right shoulder disability.  He essentially contends 
that the degree of impairment resulting from this disability 
is more severe than is contemplated by the 30 percent rating 
currently assigned under Diagnostic Code (DC) 5202.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

As noted above, the veteran's right shoulder disorder is 
currently evaluated under the criteria of DC 5202, which 
pertains to other impairment of the humerus.  The record also 
reflects that the veteran's right shoulder is his major 
extremity.

For the major side, an evaluation of 20 percent disabling is 
available under DC 5202 for infrequent episodes of recurrent 
dislocation of the humerus at the scapulohumeral joint with 
guarding of movement only at shoulder level, or for malunion 
of the humerus with moderate deformity.  A 30 percent rating 
is available for frequent episodes of recurrent dislocation 
of the humerus at the scapulohumeral joint with guarding of 
all arm movements, or for malunion of the humerus with marked 
deformity.  A higher evaluation of 50 percent disabling is 
available for fibrous union of the humerus.  An evaluation of 
60 percent disabling is available for non-union of the 
humerus (false flail joint).  The maximum evaluation of 80 
percent disabling is available for loss of the head of the 
humerus (flail shoulder).  See 38 C.F.R. § 4.71a, DC 5202.

The Board will also consider the veteran's disability under 
the criteria of DC 5201, which pertains to limitation of 
motion of the arm.  Under this code, limitation of motion to 
25 degrees warrants a 40 percent rating for the major 
extremity.  Limitation of motion midway between the side and 
shoulder level warrants a 30 percent evaluation for the major 
extremity.  Limitation of motion at shoulder level warrants a 
20 percent rating for either the major or minor extremity.  
38 C.F.R. § 4.71a, DC 5201.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

As explained in the August 2002 rating decision, the RO 
granted the veteran's 30 percent rating under DC 5202 based 
on medical evidence showing recurrent dislocation of the 
humerus with guarding of all movements.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the assignment of an increased rating for the 
veteran's service-connected right shoulder disability.  In 
reaching this conclusion, the Board found the most probative 
evidence of record to be the reports of VA examinations 
conducted in August 2000 and January 2002.  

In particular, the Board notes the report of the August 2000 
examination, which noted that the veteran had described 
experiencing recurrent episodes of dislocation about three 
times a month.  He described having soreness and tenderness 
in his shoulder for about three days after each episode.  It 
was noted that the veteran had undergone a Bankhart surgical 
repair in service.

Examination revealed the presence of an 8-cm. anterior scar 
in the deltopectoral groove, which was found to be well 
healed.  Flexion in both shoulders was found to be to 155 
degrees, and abduction was noted to be 170 degrees on the 
right as compared to 180 degrees on the left.  Adduction was 
noted to be 50 degrees on the right side, and extension was 
noted to be 70 degrees on the right.  Internal rotation 
allowed for movement of the hand to the low thoracic area on 
the right, as compared to the mid thoracic area on the left.

The examiner found no tenderness or crepitus in the should 
with motion, but it was noted that he tensed his muscles in 
moving the shoulder into abduction and external rotation 
because these were the positions where his arm would 
reportedly come out of place.  The examiner indicated, 
however, that he could not demonstrate any instability on 
examination.  The examiner noted an impression of status post 
repair of recurrent subluxation of the right shoulder with 
subsequent failure of repair.  The examiner concluded that 
the shoulder condition was such that it would interfere with 
most stressful activities with the arm working above the 
shoulder level.

During his other VA examination conducted in January 2002, 
the same VA examiner noted that the veteran had complained of 
increasing frequency and troubles with recurrent 
subluxations.  It was noted that they could occur as 
frequently as a few times a day or as infrequently as three 
or four times per week.  The veteran reported that it would 
only occur when he was relaxed, such as when he was asleep or 
trying to get into a comfortable position as he sat down.

Examination of the right shoulder revealed a 7.5-cm. scar 
anteriorly, extending down to the axilla.  Range of motion 
testing of the right shoulder revealed forward flexion to 150 
degrees, abduction to 125 degrees, external rotation to 50 
degrees, extension to 60 degrees, adduction to 40 degrees, 
and internal rotation allowed for movement of the hand to the 
mid lumbar level.

The examiner found that the motions were not painful and that 
there was no tenderness about the shoulder, but that he did 
produce some cracking sensation with different motions about 
the shoulder.  He could not make the shoulder come out of 
place on examination.  The examiner noted an impression of 
recurrent subluxation of the right shoulder.  The examiner 
further concluded that the veteran's scars would not cause 
any functional impairment, but that the shoulder would cause 
functional impairment to a mild-to-moderate degree in 
circumstances where the shoulder might sublux.  X-rays 
obtained of the veteran's right shoulder revealed normal 
findings.

In light of the aforementioned evidence, the Board concludes 
that the criteria for an increased rating under DC 5202 have 
not been met because repeated VA examinations have shown no 
evidence of malunion of the humerus with deformity, fibrous 
union of the humerus, or non-union of the humerus (false 
flail joint).  X-rays obtained in January 2002 also revealed 
no evidence of malunion, fibrous union, or nonunion.  
Although the veteran has reported experiencing increasingly 
frequent recurrent dislocations in his right shoulder, the 
Board finds that this symptomatology is already contemplated 
by the 30 percent currently assigned 
under DC 5202.

Furthermore, although some limitation of motion was shown 
during his August 2000 and January 2002 VA examinations, the 
specific degrees noted by the examiners are not sufficient to 
warrant the assignment of a compensable evaluation under the 
criteria of DC 5201.  See 38 C.F.R. § 4.71, Plate I.

The Board also finds that, as none of the objective medical 
evidence of record demonstrates a diagnosis of ankylosis of 
the right shoulder, DC 5200 is not for application.  See 38 
C.F.R. § 4.71a, DC 5200.

The Board notes that both VA examinations revealed evidence 
of functional impairment, and this has been considered in 
evaluating his disability.  However, the Board notes that 
both VA examinations showed no evidence of pain on motion in 
the right shoulder, and there were no findings of weakness, 
incoordination, or other pathology that could support an 
increased rating based on functional impairment.  Although 
the examiner noted that the veteran's condition would 
interfere with most stressful activities involving holding 
the arm at shoulder level, or by placing the arm in positions 
in which the shoulder might sublux, the Board believes that 
this degree of impairment is already contemplated by the 30 
percent rating currently assigned.  

As an additional matter, the Board finds that the evidence on 
file does not support assignment of a separate compensable 
rating for the veteran's right shoulder surgical scar.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
applicable rating criteria for evaluating scars are found at 
38 C.F.R. § 4.118, and will be discussed in greater detail 
below with respect to the veteran's residuals of a right 
wrist burn.  

However, a review of the evidence does not show that the 
veteran satisfies the criteria for a compensable rating under 
any of the potentially applicable diagnostic codes found at 
38 C.F.R. § 4.118.  In this case, VA examination has shown 
the scar to be no more than 8 cm. in length and well healed.  
The veteran has not reported any symptomatology secondary to 
his scar, and the VA examiner found in the report of the 
January 2002 examination that the scar caused no functional 
impairment.  Accordingly, the Board finds that the veteran is 
not entitled to a separate compensable rating for his right 
shoulder scar.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition since his separation from service.  Although the 
veteran complained during his August 2000 VA examination that 
his shoulder disorder was interfering with his job as an 
electrician by preventing him from doing overhead work, and 
subsequently being laid off from a job due to problems caused 
by his shoulder, he stated during his subsequent examination 
that he was now selling homes for a living.  While the 
veteran indicated that his shoulder problems were causing him 
difficulties in relating to people, he is apparently able to 
maintain full-time employment selling homes. 

The Board notes that the degrees of disabilities specified in 
the Schedule are generally considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  Thus, 
while the veteran's shoulder problems undoubtedly caused him 
some difficulty as an electrician, and now in selling homes, 
the Board finds that the absence of evidence presenting 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  In short, the Board finds that 
the disability is appropriately rated under the schedular 
criteria.

In summary, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for a right shoulder disorder.  Thus, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Entitlement to an Increased Evaluation for the 
Residuals of a Right Wrist Burn

The veteran's service medical records reflect that he 
sustained a third degree burn to his right wrist, which 
required a skin graft from his left thigh.  In a November 
1998 rating decision, service connection was established for 
a status post third degree burn of the dorsal aspect of the 
right wrist, with skin graft.  Service connection was also 
established for a donor site scar of the left thigh.

The veteran's residuals of a burn of the right wrist have 
been evaluated as 10 percent disabling under DC 7804 based on 
the presence of a tender and painful scar.  The veteran is 
now seeking an increased rating for that disability.

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, effective on August 30, 2002.  
67 Fed. Reg. 49,590 (July 31, 2002).

The Board also notes in passing that the veteran was provided 
notice of change in regulations in the May 2004 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393- 394(1993).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. 

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application"). 

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments, and, indeed, the final rule states: "This 
amendment is effective October 7, 1996."  See 61 Fed. Reg. 
46,720 (1996).

Consequently, the Board finds that the revised criteria may 
be applied only to the period since August 2002, as it cannot 
be applied retroactively.

The veteran's residuals of a right wrist burn are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 
7804 (2002).  Under the old rating criteria, effective prior 
to August 30, 2002, for superficial scars that were tender 
and painful on objective demonstration, a 10 percent 
evaluation was warranted under 38 C.F.R. § 4.118, DC 7804 
(2002).  Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803 (2002).  Other scars were rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2002).

Under the rating criteria in effect prior to August 30, 2002, 
third degree burn scars with an area or areas exceeding 6 
square inches (38.7 sq. cm.) warranted a 10 percent rating.  
The next higher rating of 20 percent required evidence of 
third degree burn scars of an area or areas exceeding 12 
square inches (77.4 sq. cm.).  38 C.F.R. § 4.118, DC 7801 
(2002).

Second-degree burn scars with an area or areas approximating 
1 square foot 
(0.1 m.²) warranted a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7802 (2002).

Under the revised rating criteria, a 10 percent rating is 
applicable under DC 7804 (2004) for scars that are 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage.  Other 
scars are to be rated based on limitation of function of the 
part affected under DC 7805 (2004).

Under the new version of DC 7801 (2004), scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion are rated based on their size.  A 10 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 6 square inches (39 sq. cm.).  The next highest 
rating of 20 percent evaluation is warranted for scars 
comprising an area or areas exceeding 12 square inches (77 
sq. cm.).  Note (1) to that Code section stated that scars in 
widely separated areas, as on two or more extremities or on 
anterior sand posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Note (2) defined a deep scar as one 
associated with underlying soft tissue damage.

Under the new version of DC 7802 (2004) scars, other than of 
the head, face or neck, that are superficial and do not cause 
limited motion are rated as 10 percent disabling if they are 
of an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1) to that Code section stated that scars in 
widely separated areas, as on two or more extremities or on 
anterior sand posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Note (2) defined a superficial scar as one 
not associated with underlying soft tissue damage.

In this case, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 10 
percent for the residuals of a right wrist burn under either 
the new or old criteria.  With respect to this claim, the 
Board again found the most probative evidence of record to be 
the reports of VA examinations conducted in August 2000 and 
January 2002.

In this regard, the Board notes the report of his August 2000 
examination in which it was noted that the veteran had 
complained of an itching sensation on his wrist that occurred 
a couple of times per month.  He reported that it occurred 
mainly at night and could interfere with sleep.  Examination 
revealed the scar to be pear shaped, and 3 cm. in length and 
between 1 or 1.5 cm. in width.  It was found to be well 
healed and nontender.  The examiner further found that motion 
in the right wrist was normal in all directions, and that 
there was no functional impairment resulting from the scar.

During the second VA examination in January 2002, the veteran 
reported that he believed hairs may be growing underneath his 
wrist scar.  Examination revealed the wrist scar to be 3 cm. 
in length and 1.5 cm. in width.  The examiner again 
determined that the scar was well healed and was not causing 
any functional impairment.

The Board notes that 10 percent is the maximum rating 
available under both the old and revised versions of DC 7804.  
The Board has considered whether application of another 
diagnostic code may allow for a higher or separate evaluation 
for his right wrist burn scar.  However, repeated VA 
examinations have revealed no evidence of functional 
impairment resulting from the scar.  Thus, neither version of 
DC 7805 applies.  Similarly, both examinations revealed the 
scar to be no more than 3 cm. in length and 1.5 cm. in width.  
Thus, compensable evaluations are not available under either 
the old or revised versions of DC 7801 or 7802.  Also, the 
Board notes that the revised version of DC 7801 would not 
apply because there is no evidence of limitation of motion 
resulting from the scar.  

The Board recognizes that the old version of DC 7801 is 
potentially applicable in that the veteran's burn was 
originally diagnosed as a third degree burn.  However, as 
noted above, the scar is not of sufficient diameter to 
warrant a compensable rating under that code.

With respect to the old version of DC 7803, the Board notes 
that the veteran's scar has been repeatedly found to be well 
healed, and it has never been shown to be poorly nourished 
with repeated ulceration.  Similarly, it has not been shown 
on examination to be unstable with frequent loss of covering 
so as to warrant a compensable rating under the new version 
of DC 7803.  Thus, the Board finds that a separate rating is 
not available under either the old or revised versions of 
7803.

In short, the Board has considered both the old and revised 
versions of the diagnostic codes set forth in 38 C.F.R. § 
4.118, and finds that the preponderance of the evidence is 
against granting increased or separate disability ratings 
under any version of these codes.  Although the veteran has 
complained of itching, the Board believes that this symptom 
is already contemplated by the 10 percent rating assigned 
under DC 7804.

The Board has considered whether the RO's determination not 
to grant an extraschedular rating for the veteran's right 
wrist scar was proper.  See VAOPGCPREC 6-96; Floyd, 9 Vet. 
App. at 95.  In this regard, the Board notes that the veteran 
has not claimed and the evidence does not show that his 
service-connected wrist scar interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

The veteran's only complaints were itching and the feeling 
that hair may be growing beneath the scar.  The evidence does 
not suggest that these complaints present an exceptional or 
unusual disability picture.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning a disability rating in excess of 10 percent for the 
residuals of a right wrist burn.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
assignment of an increased rating for the service-connected 
residuals of a right wrist burn.  Thus, the benefit sought on 
appeal is denied.


ORDER

Entitlement to an increased evaluation for a right shoulder 
disorder, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an increased evaluation for the residuals of a 
right wrist burn, currently evaluated as 10 percent 
disabling, is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


